            Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PUBLIC EMPLOYEES FOR                        )
ENVIRONMENTAL RESPONSIBILITY,               )
962 Wayne Ave., Suite 610                   )
Silver Spring, MD 20910;                    )
and                                         )
WESTERN WATERSHEDS PROJECT,                 )
126 S. Main St, Ste B2, P.O. Box 1770,      )
Hailey, Idaho 83333                         )
               Plaintiffs,                  )
                                            )                      Civil Action No. 20-1224
                                            )
                 v.                         )                      COMPLAINT
                                            )
                                            )
DAVID BERNHARDT, Secretary of the Interior, )
in his official capacity; WILLIAM PENDLEY   )
Deputy Director, Bureau of Land Management, )
in his official capacity; and DAVID VELA,   )
Deputy Director, National Park Service,     )
in his official capacity,                   )
1849 C Street, N.W.                         )
Washington, D.C. 20240                      )
                 Defendants.                )
__________________________________________)


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                       INTRODUCTION
       1.       Plaintiffs bring this action for declaratory and injunctive relief to vacate the

Defendant Secretary of the Interior’s order of May 5, 2020, enabling two Deputy Directors to

exercise the authority of the Directors of the Bureau of Land Management (BLM), and the National

Park Service (NPS) without compliance with the Federal Vacancies Reform Act (“FVRA”), 5

U.S.C. §§ 3345-3349d. Neither William Pendley, who is playing the role of BLM Director nor

David Vela, who is in the role of NPS Director, have been confirmed as Directors by the United
                                                1
             Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 2 of 15




States Senate under the Constitution nor been appointed by President Trump as “acting” Directors

under the FVRA. The order by Defendant Bernhardt is arbitrary and capricious and unlawful under

the Administrative Procedure Act (“APA”), 5 U.S.C. § 701, et seq. In addition, Mr. Bernhardt’s

authorization of Mr. Pendley to continuously exercise the BLM Director’s authority violates the

Federal Land Policy and Management Act (FLPMA), 43 USC §§1701-1785, because Mr. Pendley

lacks the qualifications mandated under that Act to do so.

                                  JURISDICTION AND VENUE
        2.       This Court has jurisdiction over this action under 28 U.S.C. § 1331 (federal

question) and the Declaratory Judgment Act, 28 U.S.C. § 2201.

        3.       This Court has the authority to award costs, expenses, and attorneys’ fees under the

Equal Access to Justice Act, 28 U.S.C. § 2412(d).

        4.       Venue is properly vested in this court under 28 U.S.C. § 1391(e) because the

Defendants reside in this district, one Plaintiff is incorporated in this district, and because a

substantial part of the acts and omissions giving rise to this suit occurred in this district.

                                              PARTIES
        5.       Plaintiff PUBLIC EMPLOYEES FOR ENVIRONMENTAL RESPONSIBILITY

(“PEER”) is a nonprofit organization incorporated in the District of Columbia and headquartered

in Silver Spring, Maryland. PEER also has field offices in Massachusetts, Florida, Tennessee,

Colorado, and California. It is a national alliance of federal, state, and local resource professionals.

PEER works nationwide with government scientists, land managers, environmental law

enforcement agents, rangers, and other resource professionals committed to responsible

management of America’s public resources, including National Parks, BLM, and other public



                                                   2
            Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 3 of 15




lands. PEER and its members include individuals who are directly impacted by the actions of all

three of the Defendants as described herein.

       6.       Plaintiff WESTERN WATERSHEDS PROJECT (“WWP”) is a non-profit

corporation dedicated to protecting and restoring wildlife and watersheds on public lands

throughout the American West. WWP has staff and offices in Oregon, Idaho, Wyoming, Montana,

Nevada, Washington, and Arizona. Since its inception, WWP has advocated to curb ecological

abuses from public lands livestock grazing throughout the West, and WWP also has an extensive

history of working to curb the damage wrought by energy and mining projects. WWP works to

advance science-based conservation of public lands and wildlife, ensuring that human activities

become compatible with maintaining healthy native ecosystems. WWP and many of its more than

12,000 members and supporters have long-standing interests in preserving and conserving public

lands managed by the BLM and NPS, as well as other governmental agencies. WWP and its

members include individuals who are directly impacted by the actions of all three of the

Defendants as described herein.

       7.       Defendant DAVID BERNHARDT, sued in his official capacity as Secretary of the

Interior, is responsible for the Department of the Interior and its bureaus, including BLM and the

NPS. He carried out the violations of the APA, FVRA, and FLPMA at issue in this suit.

       8.       Defendant WILLIAM PENDLEY is sued in his official capacity as Deputy Director

of the BLM “exercising the authority of the Director”.

       9.       Defendant DAVID VELA is sued in his official capacity as Deputy Director of the

NPS “exercising the authority of the Director”.



                        STATUTORY AND CONSTITUTIONAL BACKGROUND

                                                  3
            Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 4 of 15




       10.      Administrative Procedure Act. The APA confers a right of judicial review on any

person that is adversely affected by an “agency action”. 5 U.S.C. § 702. Upon review, the court

shall “(1) compel agency action unlawfully withheld or unreasonably delayed; and (2) hold

unlawful and set aside agency actions, findings, and conclusions found to be– (A) arbitrary,

capricious, an abuse of discretion or otherwise not in accordance with law; (B) contrary to

constitutional right, power, privilege, or immunity; C) in excess of statutory jurisdiction, authority,

or limitations, or short of statutory right; without observance of procedure required by law”. Id. at

§ 706(2).

       11.      Under 5 U.S.C. §551(13) “agency action” is defined as “the whole or a part of an

agency rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure to act”.

(emphasis added). A “rule” is defined in §551(4) as “the whole or a part of an agency statement

of general or particular applicability and future effect designed to implement, interpret, or

prescribe law or policy or describing the organization, procedure, or practice requirements

of an agency and includes the approval or prescription for the future of rates, wages, corporate or

financial structures or reorganizations thereof, prices, facilities, appliances, services or allowances

therefor or of valuations, costs, or accounting, or practices bearing on any of the foregoing”

(emphasis added).

       12.      Federal Vacancies Reform Act. The FVRA generally provides the exclusive

means by which a government employee may temporarily perform the functions and duties of a

vacant position in an executive agency that requires Senate confirmation pursuant to “advice and

consent” under Article II, Section 2 of the U.S. Constitution. FVRA limits a government

employee’s ability to serve as an acting officer in two primary ways. Section 3345(a) on “acting”

officials provides that three classes of people may serve temporarily in an “advice and consent”

                                                  4
          Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 5 of 15




position. As a default rule, the “first assistant” to a position automatically becomes the acting

officer. Alternatively, the President may direct either a different senior official of that agency or a

person serving in any other advice and consent position to serve as the acting officer. FVRA also

limits the length of time a person may serve as acting officer, generally for up to 210 days, Id. §

3346.

        13.    FVRA forbids lower unconfirmed officials who are not properly “acting” under 5

U.S.C. §3345(a) from occupying offices that require Senate confirmation. It provides in §3348,

subsections (b)(1) and (2), that in the absence of a confirmed or a properly-appointed acting official

“the office shall remain vacant; and…only the head of such Executive agency may perform any

function or duty of such office”.

        14.    Federal Land Policy and Management Act (FLPMA). The governing BLM

statute is the FLPMA, 43 USC §§1701-1785. The BLM Director position requires Senate

confirmation under §1731(a). That section also requires the Director to “have a broad background

and substantial experience in public land and natural resource management”.

        15.    NPS Organic Act. The NPS Director position requires Senate confirmation under

the NPS Organic Act, 54 U.S.C. §100302(a)(1).

        16.    United States Constitution. Article II, Section 2 provides:

        [The President] …….. by and with the Advice and Consent of the Senate, shall appoint
        Ambassadors, other public Ministers and Consuls, Judges of the supreme Court, and all
        other Officers of the United States, whose Appointments are not herein otherwise
        provided for, and which shall be established by Law.



                                               FACTS
        17.    The publicly-owned land area of the BLM and NPS combined makes up almost

one-seventh of the total area of the nation. The BLM consists of 247 million acres predominantly

                                                  5
          Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 6 of 15




in western states, while the Park Service is responsible for protecting and preserving 85 million

acres consisting of the crown jewels of the public lands system, with NPS units in every state.

There are tens of thousands of agency staff. The value of the resources that the BLM and NPS

control is vast and immeasurable, contributing to a massive portion of the nation’s economic

activity, especially in the West.

       18.     On May 5, 2020, Defendant Bernhardt issued his “Order No. 3345, Amendment

No. 32” by which he continued to redelegate power to Defendants Pendley and Vela to exercise

the authority of the BLM and NPS Directors, respectively. (Attached hereto as Exhibit A.).

Neither of those men has been nominated or confirmed in their positions by the U.S. Senate during

the 116th Congress, nor have they been appointed by President Trump as the acting Director under

FVRA. Neither has ever qualified to be the acting Director of their respective agencies under 5

U.S.C §3345(a). Even assuming arguendo, that they had ever so qualified, both now have

exceeded the 210-day maximum period that they could have remained in office as the acting

Director under FVRA.

       19.     William Pendley first began in the role of Deputy Director of the BLM “exercising

the authority of the Director,” pursuant to Defendant Bernhardt’s earlier redelegation order

Amendment No. 28, effective on July 29, 2019. 1 He came to BLM with no prior land management

experience, having been employed for the prior 30 years as a lawyer and the Director of a

conservative legal foundation. His appointment has continued since then via repeated Bernhardt




1
 Secretary of the Interior, Order No. 3345, Amendment No. 28, at:
https://www.doi.gov/sites/doi.gov/files/elips/documents/s0_3345_a28_.pdf.
                                               6
         Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 7 of 15




redelegations. It has not been temporary and during Pendley’s tenure there has been no nominee

for the BLM Director position placed before the U.S. Senate.

       20.     Similarly, David Vela began in the role of Deputy Director of the NPS “exercising

the authority of the Director,” pursuant to Defendant Bernhardt’s earlier redelegation order

Amendment No. 29, effective on September 30, 2019. 2 His appointment also has continued since

then via repeated orders. It has not been temporary and during Vela’s tenure there has been no

nominee for the NPS Director position placed before the U.S. Senate.

       21.     The Bernhardt redelegation orders, including the May 5, 2020, order (Exhibit A

hereto), by which Mr. Pendley and Mr. Vela have been “exercising the authority of the Director”

contain several false assertions, under “Sec. 1 Purpose”. These include falsely asserting that they

are “temporary”; for both Mr. Pendley and Mr. Vela they now have endured for more than the

210-day duration that would be allowed for temporary acting Directors under FVRA. 3 The orders’

falsity includes the assertion that the need for these redelegations, which have now been amended

32 times, is because of the “Presidential transition,” which is long past, more than three and one-

quarter years since Mr. Trump’s Inauguration on January 20, 2017. The redelegation orders for

Pendley and Vela also falsely assert they have been necessary “pending Senate-confirmation of




2
 Secretary of the Interior, Order No. 3345, Amendment No. 29, at:
https://www.doi.gov/sites/doi.gov/files/uploads/order-number-3345-amendment-number-29-
508.pdf.
3
 Pendley began leading BLM last July 29th, 287 days prior to the date of this Complaint. Vela
began leading the NPS last Sept. 30th, 221 days prior to the date of this Complaint.
                                                7
         Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 8 of 15




new non-career officials,” when in fact there are no nominees pending for Senate confirmation for

either the BLM or NPS Director. 4

       22.     The Appointments Clause, Art. II, Sec. 2 of the Constitution, is a key separation of

powers between the Executive and Legislative branches and it provides an essential “check and

balance”. The process of Senate advice and confirmation after recorded votes ensures that major

bureau leaders, such as for the BLM and NPS, are publicly reviewed for their competency in open

committee hearings. It further serves to root out extreme views and conflicts of interest. The lack

of a confirmation hearing here harmed the interests of both PEER and the WWP, both of which

were denied the opportunity to submit evidence and testimony into a confirmation record for Mr.

Pendley and Mr. Vela.

       23.     The record shows that Mr. Pendley has actively performed duties and functions of

the BLM Director over the past nine months including, but not limited to:

       A) Supervising the hiring, promoting, and appointments of lower BLM officers and

       overseeing and directing the expenditures of tens of millions of appropriated dollars.

       B) Ordering the mandatory relocation of senior BLM career employees from the agency’s

       headquarters in Washington, D.C., to a new headquarters in Grand Junction, Colorado,

       under threat of termination. A relocation order to headquarters employees issued under Mr.

       Pendley’s direction states, “If you do not accept this directed geographic reassignment, you

       may be subject to a removal from Federal service.”




4
  See U.S. Senate Energy and Natural Resources Committee website under “Nominations,” for
the lack of pending nominations for BLM or NPS Directors:
https://www.energy.senate.gov/public/index.cfm/nominations .
                                                8
         Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 9 of 15




       C) Issuing mandatory directives to all BLM staff with respect to teleworking and other

       work mandates in response to the COVID-19 pandemic. This includes, but is not limited

       to, his May 1, 2020, directive to “All Employees” that states Pendley is developing a “back

       to the office” plan that “will serve as the Bureau’s overall guidance for BLM state and

       other offices”. Further, he has made major decisions on closing BLM lands to public access

       – or, in many cases, deciding not to close the lands - which impacted the infection risk of

       the public and BLM staff in those areas.

       D) Making other major policy and operational decisions such as his announced

       determination to treat wild horses as the most important threat to BLM lands and his

       announcement that BLM’s law enforcement Rangers should defer to local sheriffs even

       when enforcing federal laws on BLM lands.

       E) Issuing final agency decisions with respect to various BLM Resource Management

       Plans (RMP). Most recently, the Uncompahgre Field Office issued its Record of Decision

       and Approved RMP, dated April 10, 2020. It cites repeatedly to protest resolutions,

       conclusions, and other decisions by “the BLM Director,” which was the authority that Mr.

       Pendley was exercising at that point. Plaintiff WWP filed protests against that proposed

       RMP revision, thus was directly impacted by Mr. Pendley’s actions on it.

       24.    Mr. Pendley is unqualified to serve as BLM’s Director under FLPMA. The statute

requires the Director to “have a broad background and substantial experience in public land and

natural resource management”. Lawyer Pendley, who is the de facto Director, lacks those

management qualifications.

       25.    The record also shows that Mr. Vela has actively performed duties and functions of

the NPS Director over the past seven months including, but not limited to:

                                                  9
        Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 10 of 15




       A) Supervising the hiring, promoting, and transfers of numerous Park Superintendents and

       lower staff and directing the expenditures of tens of millions of appropriated dollars.

       B) Making decisions regarding policy and operational challenges that the National Park

       System has repeatedly faced during his tenure, such as COVID-19 closures. He has made

       major operational decisions on closing Parks to public access – or, in many cases, deciding

       not to close the Parks - which impacted the infection risk of the public and NPS staff.

       C) Implementing an illegal de-regulatory Directive under which, by fiat of the Deputy

       Director “exercising the authority of the Director,” electronic bicycles (e-bikes) are now

       allowed in the National Parks despite being previously prohibited from Parks under NPS

       regulations. This directly impacted PEER which is a party to litigation against Mr. Vela

       and others partly based on Mr. Vela’s actions and inactions regarding e-bikes.

       D) Participating on the Board of Directors of the National Park Foundation (NPF), which

       oversees private/public fundraising efforts on behalf of the National Parks nationwide,

       masquerading in the statutory role of “the Director”. The Foundation’s basic statute, 54

       USC §101112, provides that the actual Director shall serve as the NPF Board’s Secretary,

       not a Deputy Director. 5

       E) Similarly, Mr. Vela is masquerading in the statutory role of the NPS Director in

       convening and submitting issues for consideration to the National Park System Advisory




5
 The NPF website confusingly describes him as: “David Vela, Secretary, Ex-Officio Director,
Deputy Director, Exercising the Authority of the Director of the National Park Service,
Washington, DC”; at: https://www.nationalparks.org/about-foundation/board-directors.
                                                10
        Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 11 of 15




       Board. The applicable statute, 54 USC §102303, provides that the Board serves to advise

       the Director, who shall convene its meetings. 6

       26.    PEER and its officers, members and supporters are harmed by the Defendants’ past

and ongoing violations of FVRA because PEER has a strong interest in ensuring that its member

BLM and NPS employees serve under a properly Senate-confirmed or otherwise FVRA-compliant

Director. PEER has a long history of advocacy, education, and other engagement regarding the

Department of the Interior’s ongoing FVRA violations, particularly those involving Defendants

Bernhardt, Smith, and Vela.

       27.    PEER’s clients and supporters, as well as several its Board Members, include past

or current BLM or NPS employees who have been impacted by the specific actions and decisions

of Defendants Pendley and Vela described above. PEER’s supporters/members within BLM and

NPS are in reasonable fear of arbitrary re-assignments and transfers ordered by Pendley and Vela.

Additional members of the public and BLM and NPS staff who are supporters/members of PEER,

as well as PEER’s officers, have been impacted by the COVID-19-based closures – and refusals

to close – public access to the BLM and NPS lands managed by the Defendants.

       28.    WWP and its officers and members also are harmed by the Defendants’ past and

ongoing violations of FVRA because WWP has a strong interest in the legitimacy of the leaders

of these agencies, which are two of the nation’s largest public lands managers. WWP’s mission

and very existence are tied to protecting and restoring wildlife and watersheds on BLM and NPS




6
 See March 11, 2020, National Park System Advisory Board Agenda naming Mr. Vela in the
Director’s role, at: https://www.nps.gov/subjects/policy/upload/NPSAB-March-2020-Mtg-
Agenda.pdf.


                                               11
         Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 12 of 15




lands. WWP’s long-standing interests in preserving and conserving public lands managed by the

BLM and NPS are threatened by the Defendants’ decisions; a prominent example is the illegitimate

approval decisions made in the name of “the BLM Director” (Mr. Pendley) of April 10, 2020, with

respect to the Uncompahgre RMP, referenced supra.

       29.     WWP and its officers and members have been impacted by the specific actions and

decisions of Defendants Pendley and Vela described above. WWP’s members and officers, have

been directly impacted by the COVID-19-based closures – and refusals to close – public access to

the BLM and NPS lands managed by the Defendants.

       30.     These FVRA and APA violations have been repeated in numerous consecutive

amendments to essentially the same Secretarial order, Number 3345, issued by Defendant

Bernhardt. The violations are capable of repetition but evading review, thus they will not become

moot when current Amendment number 32 expires by its terms on June 5, 2020.

       31.     On April 28, 2020, Plaintiffs PEER and WWP issued a Notice of Intent to Sue to

all of the Defendants in the event that Secretary Bernhardt continued his illegal redelegations to

Messrs. Pendley and Vela. None of the Defendants responded to that Notice. Defendant Bernhardt

ignored it by issuing his May 5 redelegation order.




                                       CLAIMS FOR RELIEF
                             Count I – Violation of the APA and FVRA.
       32.     Plaintiffs re-allege and incorporate by reference each and every allegation in the

preceding paragraphs.

       33.     The Bernhardt redelegation order of May 5, 2020, falsely asserts that it is

“temporary” and that the need for the redelegations, which have now been amended 32 times

                                               12
         Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 13 of 15




during the Trump Administration, is because of the “Presidential transition,” which is long past,

more than three years and three months later. The Bernhardt redelegation order also falsely asserts

it was necessitated “pending Senate confirmation” of actual Directors when Mr. Trump has

submitted no nominees to the Senate during this Congress to be either the BLM or NPS Director.

       34.     The Bernhardt redelegation order as implemented violates FVRA because it has

vested the power to “exercise the authority of the Director” in the unconfirmed Deputy Directors

William Pendley of BLM and David Vela of the NPS, making them the de facto acting Directors

of those agencies, without complying with Section 3345(a) of FVRA. The Bernhardt order as

implemented also violates Section 3348, which requires that the “the office shall remain vacant”

and forbids de facto officeholders.

       35.     The Bernhardt redelegation order, which constitutes an agency action describing

the organization of the Department of the Interior, the BLM, and the NPS, violates the APA

because it is false, arbitrary and capricious, an abuse of discretion, and contrary to the law,

including FVRA and the U.S. Constitution, Art. II, Sec. 2.

       36.     The effects of the Defendants’ actions have been to harm Plaintiffs’ interests,

including everywhere within the BLM and NPS where Defendants Pendley and Vela have

illegitimately exercised the authority of the Director of their bureaus.

                         Count II – Violation of FLPMA and the APA

       37.     Plaintiffs re-allege and incorporate by reference each and every allegation in the

preceding paragraphs.

       38.     The appointment of Mr. Pendley, a lawyer, by Secretary Bernhardt to “exercise the

authority of the Director” violated FLPMA. Section 1731(a) requires the Director to “have a broad


                                                 13
         Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 14 of 15




background and substantial experience in public land and natural resource management”. Mr.

Pendley does not have those qualifications.

       39.      Mr. Bernhardt’s appointment of Mr. Pendley as de facto Director when he lacks

FLPMA’s mandatory qualifications was arbitrary and capricious and an unlawful action under the

APA.

       40.      The effects of Mr. Bernhardt’s actions have been that Plaintiffs have been harmed

by Mr. Pendley’s unqualified and neglectful management of the BLM lands, personnel,

appropriated funds, and resources under his direction.




                                          PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request the Court to order the following relief:

       A. Declare that Defendant Bernhardt’s Redelegation Order No. 3345, Amendment 32,

             dated May 5, 2020, as implemented, by which Defendants Pendley and Vela are

             purporting to “exercise the authority of the Director” of the BLM and NPS,

             respectively, as well as any subsequent comparable order, is contrary to the APA and

             FVRA and otherwise not in accordance with the law;

       B. Declare that Defendant Pendley’s authorization to exercise the BLM Director’s

             authority for more than nine months to date violates FLPMA because he does not have

             the statutorily-required qualifications to be the de facto Director;

       C. Enjoin any future actions by the Defendants in violation of the APA, FVRA, and

             FLPMA;

       D. Award Plaintiffs their attorneys’ fees and costs; and
                                                   14
 Case 1:20-cv-01224-TSC Document 1 Filed 05/11/20 Page 15 of 15




E. Grant such additional relief as the Court deems just and proper.



                      Dated: May 11, 2020


                                     Respectfully submitted,




                                     Peter T. Jenkins
                                     D.C. Bar No. 477229
                                     Paula Dinerstein
                                     D.C. Bar No. 333971
                                     Public Employees for Environmental Responsibility
                                     962 Wayne Ave., Suite 610
                                     Silver Spring, MD 20910
                                     202.265.4189 (tel.)
                                     pjenkins@peer.org
                                     pdinerstein@peer.org




                                        15
